Case 3:21-cr-00022-MMH-MCR Document 29 Filed 04/07/21 Page 1 of 2 PageID 80




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                              CASE NO. 3:21-cr-22-MMH-MCR

KRISTOPHER JUSTINBOYER
ERVIN
                                       /

                                                         Defense Atty.: LISA CALL
                                                      AUSA: LAURA COFER TAYLOR

 JUDGE:          Monte C. Richardson        DATE AND TIME                April 7, 2021
                 U.S. Magistrate Judge                           10:30 AM – 10:45 AM
                                                                        15 MINUTES
 DEPUTY CLERK:   Sharon Spaulding           TAPE/REPORTER        Digital

 INTERPRETER     None Required              PRETRIAL/PROBATION   NONE PRESENT



                            CLERK’S MINUTES

PROCEEDINGS:            MOTION HEARING AND ARRAIGNMENT ON
                        THE SUPERSEDING INDICTMENT

Motion Hearing
The Court questioned Defendant as to his intent to retain counsel.
Defendant advised that he does intend to retain his own counsel; however, is
not able to do so at this time.

The Court orally DENIED the Motion to Withdraw as Counsel (Doc. 28).

Arraignment on the Superseding Indictment
Defendant advised of rights, additional charges, penalties, and special
assessment.




                                    Page - 1 - of 2
Case 3:21-cr-00022-MMH-MCR Document 29 Filed 04/07/21 Page 2 of 2 PageID 81




Defendant enters plea of not guilty.

Status Conference set for April 19, 2021 at 3:00 pm before the Honorable
Marcia Morales Howard.

Trial term commencing on May 3, 2021 at 9:00 am before the Honorable
Marcia Morales Howard.

Defense counsel advised that a motion to continue will be filed.




                                       -2-
